DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EP 3309229 (KIM-EP ‘229),
	in view of WATANABE (US 2007/0121211).
  	KIM-EP ‘229 discloses a flexible coated plastic film comprising:
• an optional functional layer (e.g., a low reflection layer comprising a low refractive index layer -- for example (but not limited to) a low refractive index coating comprising hollow silica particles and having a thickness of 120 nm and an average reflectance of 2%, etc.);

• a hard coating layer with a typical thickness of 3-20 microns;

• a support substrate comprising a polymer film with a typical thickness of 20-200 microns.

The coated film having the disclosed hard coating layer on one or both surfaces exhibits excellent flexibility, bending property, high hardness, scratch resistance, high transparency, high durability, and resistance to bending, rolling or folding -- e.g., the coated film desirably exhibits: a hardness of 6H or more; a resistance to cracking when folded around a 3-4 mm mandrel; a 
 	WATANABE ET AL ‘211 discloses that it is well known in the art to apply a scratch-resistant anti-reflective coating containing low refractive index particles (e.g., hollow silica particles with a typical refractive index of 1.15-1.40) to a hard-coated transparent film substrate, wherein the anti-reflective coating has a typical thickness of 50-200 nm and the low refractive index hollow silica particles have an average particle diameter which is 30-150% of the anti-reflective coating thickness (e.g., for a 100 micron thick anti-reflective coating, the hollow particles preferably has an average particle diameter of 30-150 nm) in a coverage of 1-100 mg/m2.  The reference further discloses that it is well known in the art to utilize curable fluorine-containing copolymers as a binder for a low refractive index layer.  The anti-reflective films desirably has a haze of 0-5% and a hardness of at least 2H.  (Figure 3A, etc.; paragraph 0093, 0201-0217, 0312-0313, 0369-0375, 0409-0414, 0437-0442, 0578, 0599-0602, etc.)
 	Regarding claim 1, 5, 8, 10-11, 16-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known scratch-resistant anti-reflective coating as disclosed in WATANABE ET AL ‘211 as the low refractive index, low reflection layer in the hard-coated films of KIM-EP ‘229 in order to produce scratch-resistant, crack-resistant flexible films with excellent anti-reflective properties.
	Further regarding claim 1, since: (i) the hard coating layer of KIM-EP ‘229 can be applied to both surfaces of the support substrate; and (ii) due to the typical thinness of anti-
	Regarding claim 2, one of ordinary skill in the art would have selected the compositions of the hard coat layer and anti-reflective layer in the KIM-EP ‘229 films in order to minimize the overall haze of the coated film, particularly for optical and/or display and/or light transmitting applications.
	Regarding claims 3-4, 12, one of ordinary skill in the art would have selected compositions of the hard coat layer and the low reflection layer in the KIM-EP ‘229 films (e.g., selecting the binder composition and/or curing characteristics; the amount and/or type of particles; etc.) in order to obtain the scratch resistance and transparency retention required for specific applications.
	Regarding claim 6, one of ordinary skill in the art would have selected the compositions of the hard coat layer and anti-reflective layer in the KIM-EP ‘229 films in order to obtain the flexibility and crack resistance required for specific applications.
	Regarding claim 20, since WATANABE ET AL ‘211 discloses a coverage of hollow silica particles in the amount of 1-100 mg/m2 in the disclosed anti-reflective coatings, the Examiner has reason to believe that the coverage suggested in WATANABE ET AL ‘211 at least partially reads on the 10-90 mass% recited in claim 20; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Claims 9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EP 3309229 (KIM-EP ‘229), in view of WATANABE (US 2007/0121211),
 	 	as applied to claim 1 above, 
 	and further in view of SHENDEROVA ET AL (US 2009/0297828).
	SHENDEROVA ET AL ‘828 discloses that it is well known in the art to incorporate diamond nanoparticles having a typical particle size of 1-1000 nm (preferably less than 150 nm for visually transparent applications) in typical amounts of 0.1-25 wt% as highly effective UV absorbers in coatings in order to provide durable, non-reactive protection from ultraviolet radiation.  (paragraph 0003, 0023, 0026, 0031, 0033-0038, 0040, 0043, 0047, 0058, 0067-0068, 0076, etc.)  	
 	Regarding claim 9, 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known nano-diamond particles in the anti-reflective coating as disclosed in WATANABE ET AL ‘211 in order to provide some degree of durable UV protection for the anti-reflective coating.

Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LIU ET AL (US 2010/003501),
	in view of KUMAGAI ET AL (US 2015/0177433).
 	LIU ET AL ‘501 discloses a flexible, scratch resistant, anti-reflective film, wherein the anti-reflective film comprises: a light transmissive substrate with a typical thickness of 20-200 microns; a high refractive index hard coat layer; and a low refractive index coating layer comprising a fluorinated or silicone-containing polymerizable material and low refractive index 
 	KUMAGAI ET AL ‘433 discloses that it is well known in the art to utilize curable polysiloxane-based hard coat compositions to form scratch-resistant but flexible hard coat layers for optical films with a typical thickness of 0.1-20 microns which are capable of bending around mandrels with diameters of 15 mm or less without cracking. (paragraph 0017, 0027, 0046-0049,  0051, etc.)
	Regarding claim 1, 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known highly flexible, scratch-resistant, crack-resistant polysiloxane-based hard coat compositions as suggested by KUMAGAI ET AL ‘433 as the hard coat layer in the flexible anti-reflective films of LIU ET AL ‘501 in order to produce flexible, crack-resistant anti-reflection films.
 	Regarding claim 13, one of ordinary skill in the art would have selected polysiloxane materials with reactive groups (e.g., epoxy groups, etc.) in order to improve and/or optimize various performance properties (e.g., adhesion to substrates or other coating layers; curing speed and/or density, etc.) for specific applications and usages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	WO 2017/159253 and NOYA ET AL (US 2010/0062363) and KOLB ET AL (US 2015/0017386) disclose coating compositions containing nanodiamond particles.
 	JP 2014-016608 and JP 2014-025061 disclose crack-resistant hard coat layers. 
 	YOSHIHARA ET AL (US 2010/0112296) disclose anti-reflective coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 4, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787